Cornell, J.
Both plaintiff and defendant were parties to the foreclosure suit, the judgment in which is interposed as a bar to the present action by the supplemental answer of the defendant herein. Under the issues tendered bv the *445bill of complaint in that suit, the validity of the note and mortgage in controversy, and the amount due thereon, were necessarily involved find adjudged by the judgment therein rendered. The jurisdiction of that court being undoubted, both as respects the subject-matter and the parties, it follows that its judgment, when properly pleaded, is a conclusive bar to any further litigation of the same matters arising between the same parties in any other action, whether such other action was begun before or after the suit wherein the judgmont was rendered. Poorman v. Mitchell, 48 Mo. 45. The object of the present action is to impeach the validity of the note and mortgage, and procure their cancellation. So long as the judgment of the federal court remains in force, it precludes the parties from entering upon or prosecuting any such litigation.
Order affirmed.